 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
 8                              IN AND FOR THE STATE OF NEVADA
 9 TAYLOR M. PAPPAS, an individual;                         Case No: 3:18-cv-00098-MMD-WGC
10                                          Plaintiff,
           vs.                                                 STIPULATION TO DISMISS
11                                                               WITHOUT PREJUDICE
12 NEVADA ex rel DEPARTMENT OF PUBLIC
     SAFETY, DIVISION OF PAROLE AND
13 PROBATION; JAMES WRIGHT, in his official
     capacity; NATALIE WOOD, in her official
14 capacity

15                              Defendants.
     ______________________________________/
16

17          Plaintiff, Taylor M. Pappas, an individual, by and through her counsel of record, Doyle Law

18 Office, PLLC, and Kerry S. Doyle, Esq. and Defendants, the State of Nevada ex rel. its Department
19 of Public Safety, Division of Parole and Probation, James Wright, and Natalie Wood, by and

20 through their counsel of record, Aaron D. Ford, Attorney General for the State of Nevada,

21 Cameron Vandenberg, Chief Deputy Attorney General, and Brandon R. Price, Senior Deputy

22 Attorney General, pursuant to Federal Rule of Civil Procedure 41(a), hereby stipulate to dismiss the

23 action without prejudice, subject to the terms set forth herein, with each party to bear their own

24 attorneys’ fees and costs.

25 / / /

26 / / /

27 / / /
28 / / /


                                                     1
 1         The parties further stipulate that Plaintiff waives any and all rights to appeal the decision

 2 dismissing certain claims as being time-barred as set forth in this Court’s Order dated October 30,

 3 2018 (ECF No. 19).

 4         DATED this 2nd day of April, 2019.

 5
     DOYLE LAW OFFICE, PLLC                             AARON D. FORD
 6                                                      NEVADA ATTORNEY GENERAL
 7

 8 By:___/s/ Kerry Doyle____________                    By:___/s/ Brandon R. Price_______
       KERRY S. DOYLE, ESQ.                                 BRANDON R. PRICE, ESQ.
 9     4600 Kietzke Lane, Suite I-207                       Deputy Attorney General
       Reno, Nevada 89502                                   5420 Kietzke Lane, Suite 202
10                                                          Reno, Nevada 89511

11     Attorneys for Taylor Pappas                       Attorneys for the State of Nevada ex rel. its
                                                         Department of Public Safety, Division of
12                                                       Parole and Probation, James Wright, and
                                                         Natalie Wood
13

14                                               IT IS SO ORDERED.
15

16

17                                               By:_________________________________
                                                     UNITED STATES DISTRICT JUDGE
18
                                                          April 3, 2019
                                                 Dated: ______________________________
19

20

21

22

23

24

25

26

27
28


                                                    2
